Freedman, J.
It would serve no useful purpose to discuss at length the imputations of the attorneys made against each other in this case. After due consideration of all that has been urged on both sides, I have arrived at the conclusion, that the order appealed from should he modified so as to read, after the recitals contained therein, as follows, viz.:
*1026“ Ordered, that upon defendant’s paying within ten days after the entry of this order, as hereby modified, ten dollars costs of motion, and at the same timeserving an answer duly verified to the complaint in this action, the judgment entered herein, as of default, by plaintiff against the defendant on the 19th day of January, 1891, be and the same hereby is vacated and set aside, and that,, upon defendant’s failure to comply with the terms of this order, the motion of' the defendant' be and the same hereby is denied, with ten dollars costs,” and that, as so modified, the order should be affirmed, without costs to either party on this appeal.
Sedgwick, Oh. J., and McAdam, J., concur.